Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-12-00341-CR

                                  Israel Ytuarte RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR2310
                         Honorable Mary D. Román, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

         This court’s opinion and judgment dated October 2, 2013 are WITHDRAWN. The State’s
motion for rehearing is DENIED. In accordance with this court’s opinion of this date, the judgment
of the trial court is REVERSED and this cause is REMANDED to the trial court with instructions
for the State to reoffer a ten-year plea bargain to Appellant and for further proceedings consistent
with this opinion.

       SIGNED February 5, 2014.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice